Citation Nr: 0024142	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
evaluation.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


REMAND

The veteran is appealing the original disability evaluation 
assigned following an award of compensation and, as such, the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In such 
a case as this, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After reviewing the evidence, the Board must remand this case 
for the following development.  In a January 2000 letter, the 
veteran maintains that his service-connected PTSD has 
increased in severity since the May 1999 VA examination.   
For example, the veteran reports that his PTSD has worsened 
as a result of such symptoms as mood swings at work and the 
worsening effects of his prescribed medication.  He claims 
that he is afraid of losing his job as a truck driver if the 
manifestations of his PTSD keep worsening.  In light of these 
developments, the Board finds that further development is 
necessary before addressing the issues on appeal.

In addition, by letter dated in September 1999, the RO 
advised the veteran that his appeal was being certified to 
the Board and that he could submit additional evidence within 
90 days of the date of the letter.  See 38 C.F.R.§ 20.1304(a) 
(1999).  In the February 2000 letter, the veteran included a 
number of VA outpatient records.  Although the records were 
not submitted within 90 days and upon review it appears that 
most of the additional records are cumulative, nevertheless, 
given that the Board is remanding the case for other reasons, 
the Board refers this evidence to the RO for review and 
preparation of a supplemental statement of the case.

Because the veteran's appeal pertains to entitlement to an 
original rating in excess of 50 percent, the other issue on 
appeal for entitlement to a TDIU is inextricably intertwined 
with his current appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the claims for an increased evaluation 
for PTSD and for TDIU.  After obtaining 
any necessary releases, the RO should 
attempt to obtain a copy of all treatment 
records identified by the veteran, which 
have not been previously obtained. 

2.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from the veteran's PTSD.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's PTSD, specifically to include 
the veteran's reported mood swings and 
the detrimental effect, if any, imposed 
by his prescribed medication for PTSD.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's PTSD from those of any 
other diagnosed disorder.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
PTSD, including whether it renders him 
unemployable.  The examiner should also 
assign a global assessment of functioning 
score (GAF) consistent with DSM IV.  The 
examiner should explain the import of the 
score as it pertains to social and 
industrial impairment.  The claims files 
must be made available to and reviewed by 
the physician.  The physician should be 
requested to state, in writing, whether 
he or she has reviewed the claims file.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed. 

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination and requested 
opinion, have been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action. 

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits are not granted, the veteran 
and his representative should then be 
furnished with a Supplemental Statement 
of the Case addressing the evidence 
received since the issuance of the June 
1999 Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


